77 Mich. App. 354 (1977)
258 N.W.2d 224
SOLO
v.
CHRYSLER CORPORATION,
Docket No. 25558.
Michigan Court of Appeals.
Decided August 9, 1977.
*355 James D. Jackson, for plaintiff.
Dickinson, Wright, McKean, Cudlip & Moon (by Thomas G. Kienbaum), for defendant.
Before: T.M. BURNS, P.J., and M.J. KELLY and D.F. WALSH, JJ.

ON REHEARING
PER CURIAM:
This matter is before the Court on rehearing. Plaintiff sought to vacate a redemption order issued by the Workmen's Compensation Bureau. The trial court granted summary judgment for the defendant ruling that a redemption order is a final determination that cannot be vacated except for fraud. Johnston's Administrator v United Airlines, 23 Mich. App. 279, 285; 178 NW2d 536 (1970). We reversed, holding that,
"a court exercising equity jurisdiction may set aside a workmen's compensation redemption order where the claimant has a meritorious claim for greater compensation than he has received and where in entering into the redemption agreement the claimant relied upon false representations (even though made in good faith) concerning his medical condition made by the employer's doctor." Solo v Chrysler Corp, 76 Mich. App. 63, 68-69; 255 NW2d 770 (1977).
On rehearing we have again reviewed the entire record and reconsidered the arguments of counsel. *356 We are now persuaded that our original disposition of this case was improvident. Accordingly, the opinion formerly issued in this case is rescinded. The trial court is affirmed for the reasons stated in Judge KELLY'S dissent. Solo v Chrysler Corp, supra, KELLY, J., dissenting.
T.M. BURNS, P.J. (dissenting).
I must dissent. In my opinion the issue was properly decided in our original opinion. I continue to adhere to the reasoning and the ruling of that opinion.